Title: To Benjamin Franklin from Joseph Banks, 25 August 1783
From: Banks, Joseph
To: Franklin, Benjamin


          
            Dear Sir
            Soho Square Augst. 25 83
          
          It was with regret & not without sensations of displeasure that I Learnd from Dr.
            Blagden in Conversation your not having receivd the Volumes of the Philosophical
            Transactions which as you had not appointed any one to receive
            them when they were publishd, were applied for in your name some months ago the Counil
            of the royal Society orderd them with the most perfect unanimity but I am not able to
            find that any one has since applied to the Clerk for their delivery.
          To Obviate all dificulties however I have taken them myself & deliverd them to Mr.
            Elmsley Bookseller in the Strand who has already dispatchd them for paris & I hope
            will have an opportunity of delivering them to you about the second or third week in the
            next month.
          For the future sir if you chuse to appoint Any one to receive them as publishd for you
            they will be deliverd on application I myself will willingly undertake that office if
            you will tell me by whose means they may be forwarded to you.
          We are anzious here to know the event of Mr. Montgolfiers experiment & that of his
            Competitor Should you be as much inclind to Philosophical Amusements as we wish you to
            be you may possibly find time to give me a Line concerning them. General Washington has we are told Cincinnatus
            like returnd to Cultivate his Garden now the emancipated States have no farther occasion
            for his Sword how much more glorious would it be for you to return to your more
            interesting more elevated & I will say more usefull pursuit of Philosophy the head
            of the Philosopher guides the hand of the Farmer to an more abundant Crop than nature
            & instinct or unguided reason could have producd he leads the sailor to riches &
            Luxuries which he brings home to his Countrey would I could see you abdicate the Station
            of Legislator to States whose internal turbulence will not I fear give to the Cool
            dictates of prudence & experience & return to your Friends here & to those
            Studies which raisd you formerly to a hight less elevated perhaps but I am sure far more
            satisfactory to one who loves peace & good will towards men
            than the Precipice on which you now stand.
          Adieu good Sir be assurd that while Friends of Philosophy exist you will have abundance
            here Few maybe more warm than Your Faithfull & Obedient
          
            Jos: Banks
          
         
          Addressed: Dr. Franklin / &c &c
            &c. / Passy / near Paris
          Endorsed: Sir Joseph Banks Balloons
            &c
        